Citation Nr: 1043299	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  03-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1993.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2009 on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board remanded the claim for 
additional development pursuant to a June 2008 Joint Motion by 
the United States Court of Appeals for Veterans Claims (Court).  
A complete procedural history of the claim is contained in prior 
decisions.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a substance abuse 
disorder, substance-induced psychosis, and bipolar disorder.

2.  The Veteran is not shown to have bipolar disorder as the 
result of his active duty service.

3.  The Veteran is competent to testify as to the circumstances 
of his service and his symptomatology, but his testimony is not 
credible.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bipolar disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Veteran was notified in an October 2002 letter regarding what 
information and evidence was needed to substantiate his claim for 
a low back disability; a February 2006 letter re-advised the 
Veteran of the same information.  A letter dated August 2009 
advised the Veteran of how VA assigns disability ratings and 
effective dates in compliance with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and the case subsequently was 
readjudicated.  As such, the Board finds that the duty to notify 
has been met.  

This case was remanded in August 2009 for the AMC to attempt to 
collect additional service treatment and personnel records and to 
provide the Veteran with a VA examination.  The claims file 
reflects that the AMC made obtained all available service records 
and updated VA treatment records.  An examination was conducted 
in March 2010.  Thus, the Board finds that all actions and 
development directed in the August 2009 remand have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) and see D'Aries v. Peake, 22 Vet.App. 97 (2008) 
(substantial compliance, not strict compliance, is required under 
Stegall).
  
After having carefully reviewed the record on appeal, the Board 
has determined that the notice and assistance requirements of 
VCAA have been satisfied with respect to the issue decided 
herein.  However, the Veteran, through his authorized 
representative, contended in an October 2010 brief that VA had 
not satisfied the duty to assist because the March 2010 VA 
examiner noted that "it is difficult to make a definitive 
diagnosis of bipolar disorder or psychotic disorder without 
resorting to speculation."  The Board notes that the examiner 
provided a rationale for that statement (the Veteran's substance 
abuse "mimic" symptoms of those disorders).  An examiner's 
conclusion that a diagnosis or etiology opinion is not possible 
without resort to speculation may be relied upon as long as well-
supported by the facts and data of the case.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  

As the March 2010 examiner provided a thorough opinion and a 
rationale for stating that a diagnosis of bipolar disorder or 
psychotic disorder could not be rendered without resorting to 
speculation, the Board finds that the duty to assist has been 
met.  Jones, 23 Vet. App. 382; and see Clemons v. Shinseki, 23 
Vet. App. 1 (2009)(Holding that additional evidence is not 
required to determine the nature of a veteran's condition when 
medical evidence indicates that determining the cause would be 
speculative); Hood v. Shinkseki, 23 Vet. App. 295 (2009) (In 
claim alleging VA negligence in medical care, holding that where 
physician's opinion that it was "impossible, in retrospect" to 
reach medical conclusion of cause of claimant's illness in VA 
medical facility was "at best, equivocal" and insufficient to 
support such nexus); see Polovick v. Shinseki, 23 Vet.App. 48 
(2009)(Holding doctor's statement that veteran's brain tumor "may 
well be" connected to Agent Orange exposure was speculative); 
Bloom v. West, 12 Vet.App. 185, 187 (1999) (noting that the use 
of the term "could," without other rationale or supporting data, 
is speculative); Goss v. Brown, 9 Vet.App. 109, 114 (1996) 
(noting that the use of the phrase "could not rule out" was too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) (holding that medical opinions are 
speculative and of little or no probative value when a physician 
makes equivocal findings such as "the veteran's death may or may 
not have been averted").
 
The Board further finds that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claim.  Neither he, nor his authorized 
representative has contended that there is additional evidence to 
obtain or any additional notice that should be provided; there is 
a sufficient basis upon which to find that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim.  Thus any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but only such 
evidence as is relevant must be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Service Connection Claim

The Veteran seeks service connection for bipolar disorder.  The 
benefit of the doubt rule provides that a veteran will prevail in 
a case where the positive evidence is in a relative balance with 
the negative evidence.  Therefore, a veteran prevails in a claim 
when (1) the weight of the evidence supports the claim or (2) 
when the evidence is in equipoise.  It is only when the weight of 
the evidence is against a veteran's claim that the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is against the claim and, as 
such it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, only where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the claimant shall prevail upon the issue).

The record reflects that the Veteran was discharged from service 
due to use of illicit substances.  He has contended (October 2004 
statement) that he experiences bipolar disorder as the result of 
a head injury he received during service (with subsequent re-
injury prior to discharge).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to service, the Veteran completed a November 1986 medical 
pre-screening application on which he reported that he had never 
used marijuana.  The Veteran's service treatment records reflect 
no complaint related to any head injury.  Although the Veteran 
did report, and was treated for, falling off a truck in October 
1991, he did not report any injury except to his back.  Service 
treatment records reflect that he reported injuries to his lower 
limbs after slipping and falling, but no indication that he ever 
sustained any type of head trauma.  The Veteran specifically 
denied having a history of head injury in the report of medical 
history he completed in May 1993, shortly before his discharge 
from service.

Service personnel records show that he tested positive for drugs 
during a random April 1993 test.  Subsequently he went through 
proceedings under Article 15 and was discharged.

After service, VA medical records dated in 1994 and 1995 note 
recurrent headaches and episodes of syncope.  In November 1994, 
the Veteran denied use of "street drugs."  A December 1994 CT 
scan of the head was normal.  A general medical examiner found in 
August 1995 that, although the Veteran complained of chronic 
headaches, nosebleeds, and seizures, his neurological evaluation 
was normal.

In August 1999, a drug screen showed a positive result for 
cocaine and marijuana.  In August 2002, the Veteran received a 
mental health evaluation.  He reported that he had used marijuana 
since age 15; he also reported use of cocaine, cigarettes, 
alcohol, prescription painkillers, and peyote (one time).  The 
Veteran informed the evaluator that he had been diagnosed by the 
military as being psychotic, but the evaluator stated that his 
behavior appeared more consistent with bipolar disorder.  He 
requested admission into a substance abuse treatment program and 
was scheduled for that admission.

Additional psychological testing in September 2002 supported a 
diagnosis of bipolar disorder with narcissistic personality 
traits.  Subsequent September 2002 treatment notes reveal that 
the Veteran's urine was negative for drugs, but he reported 
smoking marijuana a few days prior.

As the Veteran was being admitted for substance abuse treatment, 
he reported using alcohol at age 18 and marijuana and cocaine at 
age 19.  An October 2002 treatment note assesses the Veteran as 
having a long history of addiction exacerbated by psychological 
problems.  A note dated later the same month states that the 
Veteran's substance abuse was in remission and lists a diagnosis 
of bipolar disorder.

In March 2003, the Veteran was afforded a VA examination to 
determine whether he was unemployable due to a service-connected 
disability (his back).  The examiner reviewed his treatment 
records and opined that there was no physical problem that 
rendered him unemployable, but his mental health problems likely 
would interfere with employment.

During a September 2003 hearing with a decision review officer, 
the Veteran testified that he never used drugs in service, but 
was given a medicine for a mental health problem ("to slow [him] 
down").

A May 2004 mental health assessment reflects that the Veteran 
reported feeling depressed sometimes with lots of energy other 
times.  He stated that he had been diagnosed with bipolar 
disorder and spoke with the evaluator about a patent for a solid 
state power source that he claimed he was trying to sell to the 
Department of Energy.

During an August 2005 mental health screening, the Veteran tested 
positive for depression and reported prior use of cocaine and 
alcohol.  In December 2005, he reported that he had not used 
drugs since 2002.  He also reported an education level up to PhD 
and combat experience in the Persian Gulf.  In January 2006, the 
Veteran informed a VA health care provider that he only took 
medications for bipolar disorder "as needed."

In January 2008 the Veteran stated that he had not abused 
substances since July 2007.  In February 2008 he tested positive 
for cocaine and marijuana; he reported hearing voices.  During 
mental health counseling, a VA psychology technician noted that 
the Veteran's story about his diagnoses and desired treatments 
"flip-flopped."  The treatment note states "it appears that 
[he] is trying to stay out of jail with bipolar disorder 
diagnosis or substance abuse treatment."

In March 2009 the Veteran was out of jail and returned to VA for 
treatment; he again tested positive for cocaine and marijuana.  
He was diagnosed with a substance-induced mood disorder.  An 
April 2009 VA treatment note states that the Veteran has a 
psychosis that is likely secondary to drugs; he requested 
inpatient substance abuse treatment.  He tested positive for 
cocaine again in August 2009 and reported for treatment of 
symptoms of anxiety and stress after using.  In December 2009, 
the Veteran reported that he was not on drugs, but he tested 
positive for cocaine and marijuana.

The Veteran reported to his treatment providers in January 2010 
that he first used drugs in high school.  In February 2010, the 
Veteran was diagnosed with psychosis, bipolar disorder, cocaine 
dependence, nicotine dependence, and marijuana abuse; he tested 
positive for cocaine and, as a result, was asked to leave an 
inpatient substance abuse program.

In March 2010, the Veteran was afforded another VA examination.  
The examination report reflects extensive review of the claims 
file as well as an interview with, and examination of, the 
Veteran.  The examiner noted that service treatment records did 
not show any psychiatric findings or treatment, but did show 
evidence of substance abuse.  The examiner also noted that post-
service records showed multiple diagnoses including substance 
abuse, substance-induced mood disorder, substance-induced 
psychosis, and bipolar disorder.  The report states "it is often 
very difficult to differentiate between a primary mood disorder 
when an individual is actively abusing drugs."

The 2010 examiner noted that the treatment history reflected that 
the Veteran had repeatedly offered inaccurate information in 
regard to whether or not he had used drugs at certain times 
(stating that his drug use began before the military, during the 
military, and after the military; and telling treatment providers 
that he had not used drugs at times when tests showed otherwise) 
his military experiences (circumstances and locations of 
service), and his educational background (completing high school 
versus completing a PhD).  Upon questioning his symptoms, the 
examiner noted that the Veteran did not describe any major 
depressive episode and that the symptoms reported could all be 
associated with drug abuse alone.  The examiner observed that the 
periods of hyperactivity described by the Veteran were hard to 
distinguish from the effects of cocaine use.  The Veteran stated 
that his brother was in VA treatment for posttraumatic stress 
disorder and had told him that the only way he could get a rating 
for bipolar disorder was to "sit in this hospital for a while."

The examiner administered psychological testing and made the 
following diagnoses consistent with the DSM-IV: cocaine 
dependence, marijuana dependence, and substance-induced mood 
disorder with bipolar features.  In conclusion, the examiner 
stated "it is difficult to make a definitive diagnosis of 
bipolar disorder or psychotic disorder without resorting to 
speculation."  Although acknowledging the possibility of 
underlying bipolar disorder, the examiner gave a diagnosis of 
substance-induced mood disorder since substance abuse appeared to 
have predated both military service and mental health 
complaints/diagnoses.  As the Veteran's symptoms were 
"adequately accounted for by separate substance dependence 
disorders with associated mood disorder," the examiner found it 
less likely that not that he has a mood disorder etiologically 
related to service.

Lay evidence may be competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A veteran is 
competent to report the circumstances of his service as well as 
visible injuries incurred during service.  38 C.F.R. § 
3.159(a)(2).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

However, after a determination of competence is made, the Board 
is obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is 
competent to report the circumstances of his service as well as 
his symptomatology, but his lay testimony is unaccompanied by 
supportive medical evidence (i.e. he claimed a head injury in 
service, but his records reflect no such injury; he has reported 
long periods of sobriety, but has tested positive for drug use).  
In regard to the contended in-service head injury, per Davidson, 
the Board cannot find his lay evidence not credible solely on the 
basis of the lack of service treatment records.  However, no 
medical professional has related any head injury to either 
substance abuse or mental health problems.

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  Here, the Veteran 
has provided contradictory testimony and repeatedly given 
contradictory histories to his treatment providers.

Although statements of diagnosis and treatment are, generally, of 
increased probative value (Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care)), the Veteran's frequent contradictions have 
rendered his testimony inherently incredible.

The claims file reflects that the Veteran has a long history of 
substance abuse, predating any complaints of, or treatment for, 
bipolar disorder.  The 2010 VA examiner provided a detailed, 
reasoned opinion that the Veteran does not have a mood disorder 
as the result of active duty service.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a physician's knowledge 
of relevant case facts bears on the probative value assigned to a 
medical opinion, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 
(2008), and the 2010 examination report reflects that the 
examiner was very familiar with the facts of the case.  However, 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The Board 
has found the 2010 medical opinion credible and probative.

As noted above, the examiner stated that any diagnosis of bipolar 
disorder would require resort to speculation and the law provides 
that speculation is not a basis for a grant of service 
connection.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Regardless of diagnosis of the claimed disability, the evidence 
does not reflect any basis on which to link such a disability to 
service.  The Board has considered the Veteran's contention that 
he began to experience mental health problems in service, but the 
evidence of record contains inconsistencies that diminish the 
reliability of his recollections.  Further, medical evidence, and 
the 2010 VA examination report, reflect that any current mood 
disorder is likely the result of his substance abuse, and not due 
to an event of service origin.  The Board notes that even if the 
Veteran's longstanding history of alcohol and drug abuse was 
shown to have had its onset in service, such abuse would be 
deemed to be the result of his own willful misconduct.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  












(CONTINUED ON NEXT PAGE)



As the medical evidence of record conflicts with the Veteran's 
lay statements, the Board finds the Veteran's statements 
concerning continuity of symptomatology to be not credible.  See 
Caluza, 7 Vet. App. at 510-511 (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony).  
Accordingly, the Board finds that there is no credible evidence 
linking the Veteran's current condition to service.  As the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bipolar disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


